Case 2:09-cr-00656-SDW Document 414 Filed 09/13/21 Page 1 of 2 PageID: 12449
PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: John Anthony Bennett                                                    Cr.: 09-00656-002
                                                                                          PACTS #: 904001

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/09/2016

Original Offense:    Kickback and Fraud Conspiracy, 18. U.S.C. § 371
                     Major Fraud Against the United States, 18 U.S.C. § 1031(A)

Original Sentence: 63 months imprisonment, 24 months supervised release

Special Conditions: $12,500 Fine, $3,808,065.72 in Restitution, No New Debt/Credit

Type of Supervision: Supervised Release                          Date Supervision Commenced: 09/19/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to Satisfy Fine and Restitution.
                       Upon review of the Offender Payment Enhanced Report Access (OPERA),
                       Bennett satisfied a total of $9,479.61(includes payments made while
                       incarcerated with the Bureau of Prisons) towards the imposed $3,808,065.72
                       restitution but has failed to comply with the payment instructions set forth in his
                       Judgement. He was ordered by the Court to pay restitution balance immediately
                       and it shall be paid in full within 30 days of sentencing. From October 2019 to
                       May 2021, Bennett failed to make any monthly payments toward his restitution.
                       He has since made three good faith payments of $100 each; last being on August
                       23, 2021.

U.S. Probation Officer Action:

Throughout his term of supervised release, Bennett paid $300.00 towards his restitution. His supervision is
due to expire on September 18, 2021, with an outstanding restitution balance of $3,798.586.11. The
Financial Litigation Unit of the United States Attorney’s Office was notified of the expiration of supervision
and has a standing order for garnishment of his earnings and all future income tax refunds via the Treasury
Offset Program (TOP). This Office recommends the supervision term be allowed to expire as scheduled
since the restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554
& 3613.
Case 2:09-cr-00656-SDW Document 414 Filed 09/13/21 Page 2 of 2 PageID: 12450
                                                                                           Prob 12A – page 2
                                                                                        John Anthony Bennett

The Court allowing the supervision term to expire as scheduled has no impact on Bennett’s restitution order
obligation as ordered by the Court on August 09, 2016. Furthermore, it does not limit any other collection
efforts furthering payment of the order of restitution. The restitution order remains in full effect and is an
ongoing obligation for the remaining balance of $3,798.586.11.

                                                                   Respectfully submitted,

                                                                   Elisa Martinez
                                                                    By: Elisa Martinez
                                                                         Supervising U.S. Probation Officer
                                                                    Date: 09/10/2021

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow supervision term to expire as scheduled on September 18, 2021 (as recommended by the
  Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer


                                                                    September 13, 2021
                                                                               Date
